Citation Nr: 1431823	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to an initial rating in excess of 20 percent for patellofemoral syndrome of the right knee.

3. Entitlement to an initial rating in excess of 20 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to May 1987 and from November 1987 to November 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is necessary in this case to provide the Veteran with a new VA examination. 

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that obtaining a VA examination in this case has been complicated by the fact that the Veteran resides overseas.  Nonetheless, the Veteran has argued, and the Board agrees, that he should be afforded a more contemporaneous and adequate examination with respect to his claim for service connection for a back disability and higher ratings for his service-connected knee disabilities.

In December 2007 the Veteran underwent a physical examination at VA.  The examiner noted the Veteran's reports of back pain and stated that it "appears to be musculoskeletal in nature."  However, no diagnosis was rendered.  Available treatment records further mention back pain but contain no diagnosis related to his back.  The Veteran's service treatment records show treatment in May 1995 for a muscle strain, and he reported on his 2007 report of medical history prior to his retirement from service that he had recurrent back pain or other back problem.  Given the lack of clarity of whether the Veteran has a current back disability and whether any current disability is related to the back symptoms he reported in service, a VA examination with nexus opinion is needed.

In November 2010, the Veteran underwent another physical examination at the VA.  In January 2011, the Veteran informed the VA that he was told the disability examination protocols he had been provided by the VA would be submitted by the examiners directly to the VA.  No protocols have ever been received by the VA.  The Veteran did obtain the treatment records from his initial examination appointment and subsequent physical therapy and follow up sessions.  However, the Board finds that the examination records indicate the examination was inadequate for VA rating purposes as it did not address "functional loss" as described by 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examination further did not address the Veteran's claimed back condition at all.

In addition, the Veteran has contended that his bilateral knee condition has worsened.  Therefore, a more contemporaneous examination is required to assess the current severity.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination).

Thus, the Board finds that the Veteran should be given another opportunity to pursue scheduling a VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records since November 2010 if the Veteran reports that any such records exist.

2.  Arrange for the Veteran to undergo a VA examination.  The AOJ should again seek assistance from the American Consulate or Embassy in scheduling the examination if the Veteran remains overseas.  The AOJ should also inform the Veteran that he may schedule his own private examination or attend a VA examination in the United States.

The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all indicated tests and studies and address the following points:

a)  Diagnose any current back disability.  If a disability is diagnosed, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is related to service.

b)  Evaluate the range of motion of the Veteran's knees and address whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible, the examiner should portray any additional functional limitation of the knees due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted.  The examiner should also evaluate whether the Veteran has any recurrent instability or lateral subluxation of either knee, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.  Finally, the examiner should indicate whether the Veteran has dislocated or removed semilunar cartilage and, if so, any symptoms associated with such finding.

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

